 1324 NLRB No. 2BRAUN ELECTRIC CO.1The state small claims procedures require that a plaintiff makea demand before filing a claim.Braun Electric Company, Inc. and InternationalBrotherhood of Electrical Workers, Local
Union No. 428, AFLŒCIO. Case 31ŒCAŒ20842July 21, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSUpon a charge and amended charge filed October 18and December 6, 1994, by the Union, the Regional Di-
rector for Region 31 issued a complaint June 29, 1995,
against the Respondent, alleging that the Respondent
engaged in certain unfair labor practices affecting com-
merce within the meaning of Section 8(a)(1) and Sec-
tion 2(6) and (7) of the National Labor Relations Act.
Copies of the complaint and notice of hearing were
served on the Respondent and the Charging Party. On
September 27, 1995, the Regional Director issued an
order postponing hearing indefinitely, which was
served on the Respondent and the Charging Party.On October 19, 1995, on the basis of an all-partystipulation, the parties filed with the Board a motion
to transfer the instant proceeding to the Board without
a hearing before an administrative law judge and sub-
mitted a proposed record consisting of the formal pa-
pers and parties™ stipulation of facts with attached ex-
hibits. On November 28, 1995, the Acting Executive
Secretary of the Board issued an order granting the
motion, approving the stipulation, and transferring the
proceeding to the Board. Thereafter, the General Coun-
sel and the Respondent filed briefs.The Board has considered the stipulation, the briefs,and the entire record of this proceeding, and makes the
followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a California corporation with anoffice and place of business in Taft, California, is en-
gaged in the building and construction industry per-
forming electrical engineering, design, and construction
work. The Respondent annually purchases and receives
goods or services valued in excess of $50,000 from
other enterprises located within the State of California,
and each enterprise receives these goods in substan-
tially the same form directly from points outside the
State of California, and the Respondent annually de-
rives gross revenues in excess of $500,000. We find
that the Respondent is an employer engaged in com-
merce within the meaning of Section 2(6) and (7) of
the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
The issue is whether the Respondent violated Sec-tion 8(a)(1) of the Act by threatening to initiate, initiat-
ing, and maintaining a lawsuit against Union Business
Representative Danny Kane for videotaping Respond-
ent President John Braun™s encounter with Kane and
others who were attempting to submit employment ap-
plications to the Respondent and for filing an unfair
labor practice charge.A. FactsIn 1989 the Union adopted a ‚‚salting resolution,™™and since then the Union has engaged in ‚‚salting.™™
The purpose of ‚‚salting™™ is to organize unorganized
employers.On March 16, 1994, pursuant to the Union™s ‚‚salt-ing™™ program, Kane, a full-time business representa-
tive of the Union, and several other individuals went
to the Respondent™s office to submit employment ap-
plications. John Braun refused to accept the applica-
tions because no positions were available and the Re-
spondent™s practice was to accept applications only if
a position was available. Kane videotaped the encoun-
ter between John Braun and the applicants.On May 5, 1994, the Union filed an unfair laborpractice charge, designated Case 31ŒCAŒ20561, alleg-
ing that the Respondent had violated the Act by refus-
ing to accept the applications. On August 30, 1994, the
Regional Director dismissed the charge. On September
6, 1994, the Union filed an appeal of the dismissal.On October 13, 1994, Kane received a letter1on theRespondent™s stationery, signed ‚‚John A. Braun, Presi-
dent.™™ The letter stated in pertinent part:As you were the individual operating the video-tape recorder [in March] 1994 without my prior
consent, I am making a demand on you for five
thousand dollars ($5,000.00). You are liable under
California law for civil penalties under the Pri-
vacy Act, California Penal Code [sec.] 637.2. If
this demand is not satisfied by November 1, 1994,
a claim will be filed at [the small claims court].In November 1994 Kane received a notice that he wasbeing sued in the case of Braun v. Kane, IBEW Local428, Small Claims Case No. SJ3614. On December 7,1994, the small claims court decided in John Braun™s
favor.Kane and the Union appealed. On March 8, 1995,the superior court, after a trial de novo, issued a judg-
ment ‚‚in favor of Defendants Danny Kane and [the
Union] .... 
Plaintiff John A. Braun to take nothingby reason of his complaint.™™VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00001Fmt 0610Sfmt 0610D:\NLRB\324.000APPS10PsN: APPS10
 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2The Respondent, citing West Covina Disposal, 315 NLRB 47,61 (1994), argues that there has been no manifestation that John
Braun was acting on its behalf in bringing the lawsuit. In West Co-vina Disposal, the Board found that the respondent employer haddone nothing that would reasonably lead employees to believe an-
other employer™s supervisors were authorized to act for the respond-ent. Here, as explained above, John Braun™s status as president and
his use of company stationery are sufficient reason for believing
John Braun was authorized to act. And, as mentioned below, the fact
that the acts at issue arose from an employment encounter provides
further reason for believing that he was authorized to act.On April 25, 1995, the Office of Appeals sustainedthe Regional Director™s dismissal of the charge in Case
31ŒCAŒ20561.B. The Parties™ ContentionsThe General Counsel contends that the Respondentsent the demand letter and filed the lawsuit in retalia-
tion for protected activity. The Respondent contends
that John Braun was acting as an individual, not as the
Respondent™s agent, in filing the lawsuit. Alternatively,
the Respondent argues that the Board cannot find the
lawsuit was filed for a retaliatory reason because the
small claims court found the suit had merit. Finally,
the Respondent contends that even assuming arguendo
it is responsible for Braun™s conduct and that Braun
filed the lawsuit to retaliate against the Union, Braun
was not retaliating against any activity protected by the
Act.C. AnalysisThe legal principles governing this case are well set-tled. In Bill Johnson™s Restaurants v. NLRB, 461 U.S.731 (1983), the Supreme Court held that establishing
a lack of reasonable basis in fact or law and a retalia-
tory motive are prerequisites to enjoining prosecutionof a state court lawsuit. The Court also held, however,
that where, as here, the lawsuit has resulted in a judg-
ment adverse to the plaintiff, the Board may proceed
to consider whether the lawsuit was filed with retalia-
tory intent, and if such intent is present, find a viola-
tion of the Act and order appropriate relief. Id. at 747.
As the Board has explained:[We have] consistently interpreted Bill Johnson™sRestaurants to hold that if the plaintiff™s lawsuithas been finally adjudicated and the plaintiff has
not prevailed, its lawsuit is deemed meritless, and
the Board™s inquiry, for purposes of resolving the
unfair labor practice issue, proceeds to resolving
whether the respondent/plaintiff acted with a retal-
iatory motive in filing the lawsuit.Operating Engineers Local 520 (Alberici Construc-tion), 309 NLRB 1199, 1200 (1992), enf. denied onother grounds 15 F.3d 677 (7th Cir. 1994).Having set forth the analytical framework, we nowturn to the issues before us.1. AgencyAlthough the Respondent stipulated that John Braunis a supervisor and has acted as an agent for the Re-
spondent, the stipulation also states that the Respond-
ent ‚‚does not admit that Braun was acting as an
agent™™ in threatening to initiate, initiating, and main-
taining the small claims court suit. The Respondent ar-
gues in its brief that John Braun was seeking ‚‚per-
sonal damages arising out of an invasion of privacy,™™these actions were not within his ‚‚duties on behalf ofRespondent,™™ and therefore the Respondent cannot be
found liable for his actions. We do not agree with the
Respondent™s contention.In Nemacolin Country Club, 291 NLRB 456, 458(1988), enfd. 879 F.2d 858 (3d Cir. 1989), the Board
found that the respondent, through the president and a
member of the board of governors, committed a num-
ber of 8(a)(1) violations, rejecting the respondent™s
contention that the president and the board member
were not authorized to act on their own.The Board held that a party may be bound by con-duct of those it holds out to speak and act for it, even
though there is no proof that specific acts were actu-
ally authorized or subsequently ratified. In finding the
president an agent, the Board focused on an antiunion
letter from him to employees. The Board concluded
that the fact that he was the respondent™s president and
had signed the letter on the respondent™s stationery
clothed him with apparent authority sufficient to bind
the respondent by his conduct. Regarding the board
member, the Board, noting that it often finds elected
or appointed officials of an organization to be agents
of that organization, quoted in Nemacolin, supra at459, the following from Electrical Workers IBEWLocal 453 (National Electrical), 258 NLRB 1427,1428 (1981):While the holding of elective office does not man-date a finding of agency per se, such status is per-suasive and substantial evidence which will be de-
cisive absent compelling contrary evidence.John Braun wrote the demand letter on the Respond-ent™s stationery and signed the letter ‚‚John A. Braun,
President.™™ As in National Electrical, supra, this is‚‚persuasive and substantial evidence™™ that John Braun
was acting as the Respondent™s agent in sending the
demand letter and pursuing the small claims court
suit,2unless the stipulation contains ‚‚compelling con-trary evidence.™™We find no such compelling contrary evidence here.The Respondent™s claim that John Braun was not act-
ing within his ‚‚duties on behalf of Respondent™™ is un-
convincing. The demand letter and the lawsuit were di-
rectly related to an encounter concerning employment
that took place on company property, and the Re-
spondent concedes, as it must, that John Braun actedVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00002Fmt 0610Sfmt 0610D:\NLRB\324.000APPS10PsN: APPS10
 3BRAUN ELECTRIC CO.3The Respondent admits that Kane™s ‚‚purpose in applying for ajob ... was clearly in furtherance of the organizational objecti[ve]s

of the ‚Salting Resolution.™™™ We find nothing in the stipulation nor
the Respondent™s brief that would support finding that Kane™s and
the Union™s activities were undertaken in bad faith and therefore un-
protected.The Respondent has not shown that the videotaping was illegalunder California law. Accordingly, the Board is not precluded from
finding it to be related to the Union™s protected organizing activity.4In making this finding, we do not pass on whether thevideotaping itself was protected activity. The question of whether the
Respondent could lawfully have required the union group to either
turn off the video recorder or leave the premises is not presented in
this case. In any event, the record does not reflect that the Respond-
ent made such a request.within the scope of the president™s duties during thatencounter. Under the circumstances, we find that John
Braun was acting as the Respondent™s agent when he
sent the demand letter on the Respondent™s letterhead,
signed it as the Respondent™s president, and pursued
action consistent with the letter in the small claimscourt suit.2. Protected activityBefore reaching whether the Respondent™s lawsuitwas retaliatory, we must decide whether any conduct
in which Kane and the other individuals engagedŠvis-
iting the Company™s office to present employment ap-
plications, videotaping the employment application en-
counter, and filing an unfair labor practice chargeŠ
constitutes protected activity.Job applicants, including paid union organizers suchas Kane, are considered employees under Section 2(3)
of our Act, and are therefore entitled to the Act™s pro-
tection. See NLRB v. Town & Country Electric, 116S.Ct. 450 (1995). Thus, Kane was not deprived of pro-
tection under the Act while visiting the Company™s of-
fice to present an employment application simply be-
cause he was a paid union organizer.Kane and the other individuals who attempted tosubmit employment applications to John Braun were
doing so pursuant to the Union™s ‚‚salting™™ program,
i.e., they were attempting to organize the Respondent,
and thus were engaged in protected Section 7 activity.3Kane™s videotaping was a way to document what oc-
curred during the employment application encounter
and did not cause the activity to lose the protection of
the Act.4Thereafter, the Union filed an unfair labor practicecharge alleging that the Respondent™s refusal to accept
the applications was unlawful. When the Regional Di-
rector dismissed the charge, the Union filed an appeal.
There can be no doubt that this conduct was protected
by the Act as well. As the Supreme Court stated in
Bill Johnson™s, the rights secured by Section 7 include‚‚the right to unionize, the right to engage in concerted
activity for mutual aid and protection, and the right to
utilize the Board™s processes.™™ 461 U.S. at 740. Seealso Roadway Express, 239 NLRB 653 (1978) (filingof a charge with the Board is protected activity). Ac-
cordingly, we find that the conduct engaged in by
Kane and the Union here constituted protected activity.3. Retaliatory motiveIn a discussion with the small claims court judgeabout his lawsuit, John Braun made the following re-
marks about the Union:The union uses videotaping to bring chargesagainst me of unfair hiring practices.....
[The Union was] using [the videotape] as an en-trapment device to get me to say something
wrong.... If 
I™d say [I would not hire unionelectricians], I would have had an unfair labor
charge against me that they had backed up on
tape.... 
That™s what their idea is, is to try tohurt me.....
The Union, it™s been trying to hurt me financially.They™ve been doing this since ™88.... I 
pulledout of the Union in 1988 when the Union used
extortion against my company to sign what I felt
was an unfair labor agreement.....
I™ve spent so far almost $10,000 fighting ... un-
substantiated charges.... I 
would not have beenin this position if they hadn™t done this. They are
not picking on my competitors. They are picking
on me because I was an ex-union member. And
that is their intent to punish [an] ex-union mem-
ber.John Braun™s discussion with the court belies theRespondent™s argument that the lawsuit against Kane
had no retaliatory motive and was not based on activ-
ity protected by the Act. Assertions that the Union was
using the videotaping as an entrapment device ‚‚to get
me to say something wrong,™™ which would allow the
Union to ‚‚bring charges against me™™ that would be
‚‚backed up on tape™™ are not the statements of some-
one simply concerned about an invasion of privacy.
Rather, they indicate that he was aware of and was re-
acting to the Union™s attempt to organize and its filing
of unfair labor practice charges. As discussed above,
that activity was protected by the Act. John Braun,
however, regarded the Union™s attempt to organize his
work force as ‚‚hurting™™ him financially, ‚‚picking
on™™ him, placing him in an undesirable position, and
‚‚punishing™™ him. The evidence shows that it was the
Union™s attempt to organize the work force and not the
videotaping itself which upset Respondent™s agent and
caused him to sue.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00003Fmt 0610Sfmt 0610D:\NLRB\324.000APPS10PsN: APPS10
 4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5The Respondent™s argument that the Board cannot find the law-suit retaliatory because the small claims court found in John Braun™s
favor is without merit. Once a lawsuit has been finally adjudicated
and the plaintiff has not prevailed, the lawsuit is deemed meritless.
Alberici Construction, supra. The final adjudication of John Braun™slawsuit by the superior court was in favor of Kane and the Union.
Clearly, therefore, the small claims court judgment in John Braun™s
favor cannot be dispositive on the question of retaliatory motive.6If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of theNational Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™We find that these statements by John Braun in thesmall claims proceeding are an explicit admission that
he threatened to initiate, initiated, and maintained the
lawsuit in retaliation for protected activity.5SeeSummitville Tiles, 300 NLRB 64, 65 (1990); LP Enter-prises, 314 NLRB 580, 587 (1994). See also TualatinElectric, 319 NLRB 1237 (1995), not reported inBoard volumes (testimony about belief that union en-
gaged in organized crime and that it was out to destroy
witness™ company was evidence of witness™ antiunion
sentiment). Because we have also found that John
Braun™s acts are attributable to the Respondent, we
conclude that, under the test in Bill Johnson™s, supra,a violation of Section 8(a)(1) of the Act has been es-
tablished.CONCLUSIONOF
LAWBy threatening to initiate, initiating, and maintaininga lawsuit against Danny Kane in small claims court in
retaliation for protected activity, the Respondent has
engaged in unfair labor practices affecting commerce
within the meaning of Section 8(a)(1) and Section 2(6)
and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, we shall order the Respondent to reimburse
Kane and the Union for all legal and other expenses
incurred in defending against the lawsuit John Braun
filed in small claims court, including the appeal and
the trial de novo in superior court, plus interest as
computed in New Horizons for the Retarded, 283NLRB 1173 (1987). See Teamsters Local 776 (RiteAid), 305 NLRB 832, 835 fn. 10 (1991), enfd. 973F.2d 230 (3d Cir. 1992), cert. denied 507 U.S. 959
(1993).ORDERThe National Labor Relations Board orders that theRespondent, Braun Electric Company, Inc., Taft, Cali-
fornia, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Threatening to initiate, initiating, and maintain-ing baseless lawsuits against employees and the Inter-
national Brotherhood of Electrical Workers, LocalUnion No. 428, AFLŒCIO in retaliation for protectedactivity.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Reimburse Danny Kane and the Union for alllegal and other expenses incurred in defending against
the Respondent™s small claims court lawsuit (No.
SJ3614), including the appeal and the trial de novo in
superior court, in the manner set forth in the remedy
section.(b) Within 14 days after service by the Region, postat its Taft, California facility copies of the attached no-
tice marked ‚‚Appendix.™™6Copies of the notice, onforms provided by the Regional Director for Region
31, after being signed by the Respondent™s authorized
representative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material. In
the event that, during the pendency of these proceed-
ings, the Respondent has gone out of business or
closed the facility involved in these proceedings, the
Respondent shall duplicate and mail, at its own ex-
pense, a copy of the notice to all current employees
and former employees employed by the Respondent at
any time since October 18, 1994.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00004Fmt 0610Sfmt 0610D:\NLRB\324.000APPS10PsN: APPS10
 5BRAUN ELECTRIC CO.To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
threaten to initiate, initiate, and/ormaintain baseless lawsuits against employees and theInternational Brotherhood of Electrical Workers, Local
Union No. 428, AFLŒCIO in retaliation for protected
activity.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
reimburse Danny Kane and the Union forall legal and other expenses incurred in defending
against our small claims court lawsuit (No. SJ3614),
including the appeal and the trial de novo in superior
court, with interest.BRAUNELECTRICCOMPANY, INC.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00005Fmt 0610Sfmt 0610D:\NLRB\324.000APPS10PsN: APPS10
